Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This office action is a response to application no. 16/377,273 filed on 04/08/2019. 
Claims 1 – 20 are pending and ready for examination.



Priority
This application claims priority to foreign application no. CN201810305673.6 filed on 04/08/2018.



Examiner’s suggestion
Claims 1, 6, 11 and 16 are suggested to amend because of following reasons:  
Claims 1 and 6 recite in last three lines of third paragraph “a second spatial parameter group is used to transmit the second wireless signal, a first multiple access signature is used to generate the second wireless signal”. These two limitations should be recited by adding a conjunction “wherein” or “and”. It can be recited as “a second spatial parameter group is used to transmit the wherein a first multiple access signature is used to generate the second wireless signal”.
Claims 11 and 16 recite in last three lines of third paragraph “a second spatial parameter group is used to transmit the second wireless signal, the second wireless signal is generated by a first multiple access signature”. These two limitations should be recited by adding a conjunction “wherein” or “and”. It can be recited as “a second spatial parameter group is used to transmit the second wireless signal, wherein the second wireless signal is generated by a first multiple access signature”.



Claim Objections
Claims 6 and 16 are objected to because of the following informalities:  
Claims 6 and 16 recite “receiving a second wireless signal on a second time-frequency resource set, …, and a second spatial parameter group is used to transmit the second wireless signal”.  Here base station receives second wireless signal; therefore, last part should recite as “a second spatial parameter group is used to receive the second wireless signal”.
Appropriate corrections are required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 recites the limitation “the user equipment" in line 1.  Claim 10 depends on claim 9 and 6. The linking claims do not recite “user equipment”. There is insufficient antecedent basis for this limitation in the claim 10.
Claim 20 recites the limitation “the user equipment" in line 1.  Claim 20 depends on claim 19 and 16. The linking claims do not recite “user equipment”. There is insufficient antecedent basis for this limitation in the claim 20.
The above mentioned issue raises indefiniteness and therefore, the claims are rejected under 35 U.S.C. 112(b).


Examiner’s note
Examiner called and left voice mail using phone no. provided in correspondence information to discuss above mentioned issues in claims for consideration of the application to allow; but no response has been received until submission of the office action. 


Allowable Subject Matter
Claims 1 – 9 and 11 – 19 are allowable over prior arts. 


Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. 
TOMEBA et al. (Pub. No. US 2020/0389885 A1) – “Terminal apparatus, base station apparatus, and communication method” discloses base station apparatus notifies terminal apparatus whether SRI field in DCI includes information associated with spatial receive parameters for SRS resource. The base station apparatus configures, for the DCI, a field (SRS-QCL field) describing information associated with the spatial parameters. By acquiring the information described in the SRS-QCL field, the terminal apparatus can determine the antenna panel configured in a case of transmitting PUSCH.
Miao (Pub. No. US 2020/0305232 A1) – “Apparatuses, Methods And Computer Programs For A Base Station Transceiver, A User Equipment And An Entity Of A Mobile Communication System” discloses a reference signal and a downlink control signal are quasi-co-located; the downlink control signal and the reference signal may be provided/transmitted based on the same spatial filtering parameters. The control channel configuration comprises information related to a time-frequency resource allocation for the reference signal.
Xi et al. (Pub. No. US 2020/0288479 A1) – “BEAM MANAGEMENT IN A WIRELESS NETWORK” discloses a wireless transmit/receive unit (WTRU) may monitor control resource sets (CORESETs) to receive a physical downlink control channel (PDCCH) having downlink control information (DCI) that includes a scheduling offset and an indicated beam for a scheduled physical downlink shared channel (PDSCH) reception.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWNAK ISLAM whose telephone number is (571)272-8009.  The examiner can normally be reached on Monday - Friday 8:30 am - 6 pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ROWNAK ISLAM/
Primary Examiner, Art Unit 2474